                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:17-CR-00346-D-1

UNITED STATES OF AMERICA

             v.

BRIAN ALLEN GARDNER


                              ORDER OF FORFEITURE

      WHEREAS, on May 8, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant's

plea agreement whereby the defendant agreed to the forfeiture of the property listed

in the November 16, 2017 Criminal Indictment, to wit:

      (1)    A .44 caliber Charter Arms pistol, bearing serial number 1032572;

      (2)    any and all related ammunition; and

      (3)    $1,724.00 in U.S. Currency.

      AND WHEREAS, the Government has advised the Court that it will not

continue its efforts to pursue forfeiture as to the $1,724.00 in U.S. Currency in this

criminal forfeiture action;

      AND WHEREAS, in accordance with Supplemental Rule G(4)(i)(A), the

Government is not required to publish notice, as the remaining property to be

forfeited is worth less than $1,000. In addition, as no other potential claimants are

known, no direct notice need be provided.




                                            1


        Case 5:17-cr-00346-D Document 210 Filed 01/15/21 Page 1 of 2
                 It is HEREBY ORDERED, ADJUDGED and DECREED:

       1.        That the remaining property, the subject firearm and ammunition listed

in the May 8, 2018 Preliminary Order of Forfeiture, are hereby forfeited to the United

States. The United States Department of Justice is directed to dispose of the property

according to law, including destruction.

       2.        That upon sentencing and issuance of the Judgment and Commitment

.Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       SO ORDERED this .irday of        "Tttn\va.Nj    , 2021.



                                   JAM s C. DEVER III
                                   United States District Judge




                                             2


        Case 5:17-cr-00346-D Document 210 Filed 01/15/21 Page 2 of 2
